PER CURIAM.
The plaintiff testified that the sum of $8.50 was due her as w,ages, while the defendant’s testimony showed the amount to be $7.01, which sum he handed to the justice, who thereupon ren-. dered judgment in his favor. Tender was pleaded, but the fact of a tender was not suggested by the proof, and upon the conceded facts the plaintiff was entitled to judgment for the amount admitted by the defendant to be due her.
The judgment must therefore be reversed, and a new trial ordered, with costs to the appellant to abide the event.